Citation Nr: 1508173	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, T.D., and F.D.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to December 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.


FINDING OF FACT

It is reasonably shown that the Veteran's current low back disability began in service and has persisted since service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.




Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

At the Veteran's service separation examination in August 1975 (i.e., four months prior to his service discharge), no complaints, findings, diagnoses, or treatment were noted with regard to his back.  However, subsequent service treatment records document that he was treated for back pain in September 1975 (assessed as a muscle spasm) and in November 1975 (assessed as low back pain after lifting some heavy metal).  He did not undergo any follow-up separation examination prior to his service discharge in December 1975.

The Veteran has contended that his current low back disability began when he injured his back in service (while lifting heavy rolls of steel) and has persisted since that time.  He has alleged that, immediately following his discharge from service, he began receiving medical treatment for his low back pain from several private providers, but that records from such providers are no longer available.  The earliest medical evidence currently of record which documents his post-service treatment for low back pain is a private treatment record dated in January 2008, which documents his report of having back pain for "a number of years."  Subsequent VA and private treatment records have documented his ongoing complaints of low back pain, as well as diagnoses of thoracic spondylosis and degeneration in the thoracic spine (revealed by a March 2008 private MRI), facet degenerative changes and intervertebral disc space narrowing in the lumbar spine (revealed by a June 2009 private MRI), lumbar spinal stenosis (noted in a July 2009 private treatment record), and degenerative disc disease in the thoracic and lumbosacral spine (revealed by October 2009 private x-rays).  Additionally, in a February 2010 statement, his wife at the time noted that she had met him in 1978 and that he had received treatment for his low back (after injuring himself moving rolls of steel in service) from "dozens" of doctors and chiropractors over the last 30 years.  Furthermore, in an August 2010 statement, one of his private treatment providers noted that the Veteran had a "25 year plus history of chronic thoracic and low back pain."

On VA spine examination in December 2010, the Veteran reported having chronic low back pain for the last 35 years, ever since hurting his lower back when he was handling a heavy weight of steel during active military service.  He denied any other specific injuries to his lower back.  The examiner diagnosed the Veteran with degenerative joint and disc disease involving the lumbar spine with right S1 radiculopathy.  In a January 2011 addendum, the December 2010 VA examiner noted a review of the record and opined that the Veteran's current lumbar spine condition was not likely related to his active military service, noting that the Veteran's active service records, discharge physical, and civilian medical records immediately after he left active service did not reveal any chronic low back condition.  In a February 2011 addendum, the December 2010 VA examiner noted a review of the record and again opined that the Veteran's current lower back condition was not likely related to the back conditions in active service, noting that while the Veteran had documentation of low back pain in service in September 1975 and November 1975, there was no chronic low back condition subsequently in active service or in the immediate time after the Veteran left service.

At his November 2014 hearing, the Veteran testified that his current low back symptoms began when he injured his back in service (while lifting heavy rolls of steel) and have persisted ever since that time.  His former wife and former brother-in-law also testified that the Veteran had been complaining of back pain ever since they met him in 1978.

The Veteran is competent to describe his symptoms of continuous low back pain without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of a low back disability.  His service treatment records note treatment for back pain in September 1975 and November 1975 while in service.  Furthermore, the Board interprets the January 2008 private treatment record (documenting the Veteran's report of having back pain for "a number of years") and the August 2010 statement from one of his private treatment providers (noting that the Veteran had a "25 year plus history of chronic thoracic and low back pain") to be medical evidence which suggests continuity of symptomatology of a back disability since the time of his service.  While the December 2010 VA examiner opined (in both January 2011 and in February 2011) that the Veteran's current low back disability was not likely related to any incident of his active military service, the examiner based this opinion on the erroneous conclusion that there was no evidence of record of a chronic low back condition in the "immediate" time after his discharge from service, when in fact the January 2008 private treatment record and the August 2010 statement from the Veteran's private treatment provider do suggest continuity of symptomatology of a low back disability since the time of his service.  In addition, the Veteran (as well as his former wife and his former brother-in-law) provided consistent, credible statements alleging such continuity of low back symptomatology throughout the record.  [Furthermore, the Board reiterates the purported unavailability of any records of private treatment that the Veteran allegedly received for his low back immediately after his service discharge.]  Therefore, the December 2010 VA examiner's opinion is inadequate and thus entitled to no probative weight.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's low back disability began in service and has persisted since service, and service connection for a low back disability is warranted.






ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


